DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, and 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereinafter “Lee”), US Pub. No. 2013/0181967.
Regarding claim 1, Lee teaches a voltage control circuit (fig. 1, voltage generation unit 400), wherein the voltage control circuit is configured to be connected with a display panel (fig. 1, display device 10), the display panel comprises a plurality of pixels (fig. 1, pixels 110), the plurality of pixels comprise a first pixel and a second pixel, the first pixel and the second pixel are pixels corresponding to different colors ([0063], red pixel, green pixel, blue pixel), the voltage control circuit is configured to provide a first voltage to the first pixel and a second 
Regarding claim 3, Lee teaches wherein the determining whether the display image of the current frame of the display panel is the risk image comprises: acquiring a first grayscale value of the display image of the current frame of the display panel and a second grayscale value of a display image of a previous frame of the display panel ([0069-0070]).
Regarding claim 8, Lee teaches wherein the plurality of pixels further comprise a third pixel, and the first pixel, and the first pixel, the second pixel and the third pixel are pixels corresponding to different colors (figs. 2-4, red pixel, blue pixel, green pixel); the voltage control circuit is further configured to provide a third voltage to the third pixel at the first time and the second time, respectively (fig. 4 and accompanying text); the first voltage, the second voltage, and the third voltage provided at the first time respectively are all different from each other (figs. 2-4); and the first voltage, the second voltage, and the third voltage provided at the second time respectively are all identical (figs. 5-7 and accompanying text).
Regarding claim 9, Lee teaches wherein the voltage control circuit is further configured to: in response to the display image of the current frame is the risk image, provide, at the first 
Regarding claim 12, it is a display device of claim 1 and is rejected on the same grounds presented above (further Lee teaches a power line PL that provides the functionality of applicant’s first and second power supply).
Regarding claim 13, Lee teaches wherein the first pixel comprises a first pixel circuit and a first light emitting element connected to the first pixel circuit, the second pixel comprises a second pixel circuit and a second light emitting element connected to the second pixel circuit, and the first light emitting element and the second light emitting element are configured to emit light of different colors (figs. 2-4 and accompanying text).
Regarding claim 14, Lee teaches wherein the first pixel circuit and the second pixel circuit respectively comprise a driving sub-circuit, and each of the driving sub-circuit comprises a control terminal, a first terminal and a second terminal (figs. 2-4); the first terminal of the driving sub-circuit of the first pixel circuit is configured to receive the first voltage from the first power supply voltage terminal (fig. 2, voltage drop), the second terminal of the driving sub-circuit of the first pixel circuit is connected to the first light emitting element (fig. 2, OD), and the driving sub-circuit of the first pixel circuit is configured to form a driving current flowing through the first light emitting element in response to the first voltage received from the first power supply voltage terminal (fig. 1, power line PL); and the first terminal of the driving sub-circuit of the second pixel circuit is configured to receive the second voltage from the second power supply voltage terminal (fig. 3), the second terminal of the driving sub-circuit of the second pixel circuit is connected to the second light emitting element (fig. 3, OD), and the 
Regarding claim 15, Lee teaches wherein the first power supply line electrically connects the first power supply voltage terminal with the first terminal of the driving sub-circuit of the first pixel circuit, and the second power supply line electrically connects the second power supply voltage terminal with the first terminal of the driving sub-circuit of the second pixel circuit; and the first power supply line is insulated from the second power line (figs. 2, 3 and accompanying text; fig. 1, power line PL).
Regarding claim 16, it is a power supply control method of claim 1 and is rejected on the same grounds presented above (figs. 1-4 and accompanying text, power line PL).
Regarding claim 18, it has similar limitations to those of claim 3 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 4-7, 10, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-7, 10, 11, 19 and 20, none of the prior art, either singularly or in combination, teaches or fairly suggests the specific risk image requirements according to the dependent claims above.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach “risk image.” Examiner, respectfully, disagrees. Without further defining what “risk image” is in the claim, according to broadest reasonable interpretation, risk image is a set of criteria. Therefore, according to broadest reasonable interpretation, the prior art performs various operations (logic high/low) based on a set of preferred criteria which would read on the invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622